Judgment reversed upon the law and a new trial granted, with costs to abide the event. We are of opinion that the evidence was sufficient to present a question of fact as to the dangerous condition of the deck by reason of oil or grease, and whether in the exercise of reasonable care defendant should not have discovered such condition, and remedied it. While the evidence as to the absence of a guard-rail or rope is unsatisfactory, we cannot say that no issue was raised in this respect. Kelly, P. J., Rich, Manning, Young and Kapper, JJ., concur.